Title: To Thomas Jefferson from J. Morey, 28 June 1805
From: Morey, J.
To: Jefferson, Thomas


                  
                     Much Honoured Sir,
                     Doncaster Yorkshire June 28th, 1805
                  
                  The difficulty I feel in addressing myself to you, elevated as you are by your Country, to the very summit of glory, may be more easily conceived than expressed.
                  If I be deemed impertinent in taking so great a Liberty, I would earnestly solicit your indulgence for my presumption; & beg you to attribute it, to my eagerness of becoming a Citizen of that Land, which time will hereafter recognize as one of the greatest in the Universe.—In matters of high importance, I have ever considered it the best, & the safest mode, to apply for information at the Fountain-Head, as being generally the most pure; for the turbid quality of a stream is more owing to its passing thro’ different soils, than to any imperfection in the source.—The situation we fill here, is that of Mrs. Morey’s keeping a limited Boarding School for Ladies; while I assist in some of the departments of it; & we have hitherto met with flattering encouragement.—It will naturally be enquired, why we wish to leave a Place where we are doing well. Here I beg leave to notice, that while I view the distorted & deranged affairs of this Country; the fear of horrible scenes taking place, awakens painful solicitude, for the future welfare of my Offspring.—Some time since, a ray of hope for the accomplishment of my wish to reach America, presented itself. I took the liberty of writing to Mr. Monro who kindly & liberally offered to assist us in establishing a School at Richmond, Virginia: but unfortunately he was called immediately after to Spain.
                  I address you Sir, as the present Father of a small Family, compared with the extent of your Country; & if it be not inconsistent with your high station, to honour me with your opinion, of the prospect of our meeting with success in any part of America, in Kentucky, or even as far as Louisiana; I should feel myself very highly obliged. If your opinion be encouraging, we shall most gladly embrace the opportunity of being added to the number of your free & happy Family.—My eldest Son; nearly sixteen years of age, plays extremely well on the Piano, & will be able to teach very soon; & most of the other branches of Education are taught by ourselves. Still Sir, your distinguished sense must allow, that it would be rashness in the extreme, to encounter an uncertain Element, in order to transplant a wife & four Children, without a well grounded prospect of success.—You perceive Sir, I am taking that freedom with you, which a man would with his Friend; a Child with a Parent; & while I hear of your fulfilling the destinies of Providence; of your having been chosen, & rechosen, to the honourable situation you so ably fill; by a People enlightened, liberal & free; I look upon your virtues as being of that cast & complexion, to give me the hope of an indulgent reply.—Should your country be stocked with persons of our description, & it is your opinion that the chance would be against us, the obligation will be further enhanced by your kindly informing me, if Land, with a good Title, can be purchased in Kentucky upon eligible Terms; & near to some Town. It is true, the occupation would be novel to me, but man, with the use of his limbs, & a moderate understanding, united with Steadiness & Attention may overcome difficulties which the indolent & pampered sons of wealth would shudder at the Idea of. I mention Kentucky merely on the supposition of its wanting Inhabitants, indeed I can easily suppose that there are few parts in the Utd. States which have not open arms ready to receive those who may be esteemed as benefactors to a country which they long to call their own. I would gladly transplant my family, into almost any part of that happy Soil, where the olive branch of Peace, has seemed to take so deep root, & should I be the object of fortune’s favour, in receiving a flattering reply, gratitude will at all times oblige me to feel, what I now beg, with the highest consideration & respect, to subscribe myself your Excellency’s most Humble & Obged Servt.
                  
                     J Morey 
                     
                  
               